DETAILED ACTION
This is non-final office action on the merits in response to the RCE filed on 04/08/2020.
Claim 8-9, 11 and 22-23 have been canceled by the applicant.
Claim 1-7, 10, 12-21 and 24-25 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument/Amendment
Rejection under Claim interpretation:
The applicant asserts that “blockchain-based platform” does not invoke 112(f) because platform comprises a multiplicity of cryptocurrency nodes. The examiner respectfully disagrees. As per MEPE 2181, claim limitation invokes 112(f) if it meets the 3-prong analysis: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A: Neither platform nor nodes is not understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Therefore, “blockchain-based platform” 
Rejection under 35 USC § 101:
101 rejection have been withdrawn based on amendment.
Rejection under 35 USC § 112:
The 112(a) and (b) rejection in light of 112(f) rejection is retained as the amendment does not overcome 112(f).
Previous 112a rejection regarding “license authorization key is configured and contracted to convert..” has been withdrawn based on amendment. 
Rejection under 35 USC § 103:
The applicant asserts that Wyman does not teaches verifying transfer of license authorization key one time per usage on pg20 of remark filed on 02/16/2021. The examiner respectfully disagrees. Under broadest reasonable interpretation, the limitation is to check the record for issued license authorization key every time using media file. Wyman discloses checking license server database for licenses (i.e. checking records) every time start-up the licensed program (i.e. using media file).
The applicant further asserts that the record of location of Wyman’s license cannot be checked. The examiner respectfully disagrees. The limitation recites an optional language, 
The applicant further asserts that Wyman is not combinable with Gordon because Wyman’s overdraft permission is teaching away from Gordon’s hand-stamping. The examiner respectfully disagrees. The features of overdraft permission is not recited to modify the system Gordon. In addition, although one feature of overdraft permission would allow the device to run program without authorization, as disclosed by Wyman, the system would also to deny to run the program without authorization. Therefore, the combination of Gordon with Wyman would be operable.
In addition, regarding claim 18, the positive recites functions and/or steps are “providing a multiplicity of user device”, “ the blockchain-based platform providing a GUI”, “the GUI providing ….”, “the media licensee device making a payment”, “the blockchain-based Platform generating…”, “the blockchain-based Platform recording….”, “the blockchain-based Platform verifying….”, “verifying….”, “the media licensee device receiving…” and “the blockchain-based Platform granting…”. The recited wherein clauses are not positively recited functions and/or steps, therefore, there do not have patentable weight and does not differentiate the claim from prior art.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 1: “platform provides…, platform…generate…, platform records…, platform grants…”

Claim 15: “blockchain-based platform…maintain” 
Claim 18: “blockchain-based platform providing…, blockchain-based platform…generating…, blockchain-based platform recording…, blockchain-based platform granting…”
Claim 19:  “blockchain-based platform verifying”
Claim 20:  “blockchain-based platform granting”
Claim 24: “blockchain-based platform granting”
See MPEP 2181 I A for a list of non-structural terms that may invoke 35 U.S.C. 112(f) for “device” and see IEEE definition of “server” that includes non-structural definition.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7, 10 and 12-21 and 24-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 5-6, 15, 18-20 and 24, in light of invoking 112(f) claim interpretation as stated above, further invoking 112(a) due to lack of sufficient structures and algorithms of performing the steps. All dependent claims are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 10, 13, 18 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (2004/0181490 A1; hereinafter, "Gordon"), and further in view of Brama (US 20150205929 A1; hereinafter, "Brama") and Wyman  (WO 9220021 A1; hereinafter, "Wyman").
With respect to claim 1 and 18:
Gordon teaches a system for granting media licensing, comprising:
a multiplicity of user devices configured and constructed for network communication with a […] media license server; wherein the multiplicity of user devices comprise user devices having a display. (The present invention relates to digital media distribution. In particular, this invention relates to the distribution of licenses to access digital media content distributed over a computer network. See at least Paragraph [0001])
wherein the multiplicity of user devices comprise at least one media licensing device and at least one media licensee device. (The license server will generate and download a license to the requesting computer. See at least Paragraph [0005])
wherein the at least one media licensee device is configured and constructed to make payment for a piece of media to at least one media licensing device owning the piece of media through […] on platform; wherein the […] platform is configured and constructed to generate a license authorization key to the piece of media.  
wherein the at least one media licensee device is configured and constructed to receive data for the piece of media and the license authorization key […] after making the payment. (In response to the request, the host system delivers a license and the encrypted content to the subscriber client system that accessed the URL. The new unique URL is then sent to the content packager along with the media file (step 500), and the content packager will treat the subsequent subscriber request for the same object as a new transaction, thus issuing a new license to the subscriber (step 550). See at least Paragraph [0013] and [0030])
wherein, after verification of […] the license authorization key, the […] platform grants a right to one of the at least one media licensee device to convert the data for the piece of media to a piece of consumable media at the one of at least one media licensee device. (The internal programming of the media player (e.g. Microsoft.RTM. Windows Media Player) requires the subscriber to have a valid license to play the media content if the media content is coded with such a requirement. See at least Paragraph [0004])

Gordon does not teach the following limitations, however, Brama teaches:
a blockchain-based platform; wherein the blockchain-based platform comprises a multiplicity of cryptocurrencv nodes. (In a non-limiting example, in many digital decentralized currencies, there is the existence of a public ledger of transactions. In peer to peer setups, each peer may verify the validity of the ledger (block chain) mathematically. Every block chain is based on Merkle Tree structure, so every node 
wherein the at least one media licensing device and the at least one media licensee device are associated with at least one media licensing node and at least one media licensee node respectively; wherein the at least one media licensing node and the at least one media licensee node are cryptocurrency nodes. (A network is a collection of links and nodes (e.g., multiple computers and/or other devices connected together) arranged so that information may be passed from one part of the network to another over multiple links and through various nodes. See at least Paragraph [0037])
wherein the blockchain-based platform provides a graphical user interface (GUI) to the multiplicity of user devices for network communication; wherein the GUI is configured and constructed to provide access to a licensing digital media wallet stored on the blockchain-based platform for each of the at least one media licensing device, and a licensee digital media wallet on the blockchain-based platform for the at least one media licensee device. (GUI 540 enables a user to view the operation of computer operating system and software. See at least Paragraph [0086])
make payment […] through licensee digital media wallet; receive data […] in the licensee digital media wallet. (In the present embodiment, a user may access embodiment software in a step 205. In some embodiments, software may be suitable for storing data and/or managing transfers of data using an internet service. In some of these embodiments, software may reside on a user device 105. In other embodiments, software may reside on an external server 110. In a non-limiting example, software may 
Gordon disclose a license/media content transferring system. Brama discloses a system using blockchain system for transferring digital contents. It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the license system as disclosed by Gordon with the technique of blockchain as disclosed by Brama to improve security as Brama suggested in Paragraph [0005].

Gordon does not teach wherein the […] platform records the location and/or ownership of the license authorization key on a license node; wherein the […]platform verifies a presence of the license authorization key at the at least one media licensee device; wherein verifying the presence of the license authorization key is performed through verifying transfer of the license authorization key one time per media usage to the at least one media licensee device; wherein verifying transfer of the license authorization key is performed by checking the record of location and/or ownership on the license node. However, Wyman teaches wherein the […] platform records the location and/or ownership of the license authorization key on a license node; wherein the […]platform verifies a presence of the license authorization key at the at least one media licensee device; wherein verifying the presence of the license authorization key is performed through verifying transfer of the license authorization key one time per media usage to the at least one media licensee device; wherein verifying transfer of the license authorization key is performed by checking the record of location and/or ownership on the license node. (Each licensed program upon start-up makes a call to a license server to check on whether usage is permitted, and the license server checks a database (i.e. license node) of the licenses, called product use authorizations, that it administers. If the particular use requested is permitted, a grant is returned to the requesting user node. See at least Paragraph Abstract). By checking database (i.e. license node) for license, the information must be recorded first. 
Wyman disclose a licensing system. It would have been obvious to one of ordinary still in the art to include in the licensing system of Gordon the feature as taught by Wyman to improve security by checking license every time using the media.
Claim 18, a method with the same scope, is rejected.
Note: As the examiner reviewing the claims, claim 1 claims a system comprising: a multiplicity of user devices. The description, e.g. function(s) of the blockchain-based platform, does not move to distinguish over prior art as the claim is directed to a multiplicity of user devices. The functions of the blockchain-based platform does not affect the recited system both structurally nor does it affect the recited system, e.g. multiplicity of user devices and their components, structurally or functionally.
In addition, regarding claim 18, the positive recites functions and/or steps are “providing a multiplicity of user device”, “ the blockchain-based platform providing a GUI”, “the GUI providing ….”, “the media licensee device making a payment”, “the blockchain-based Platform generating…”, “the blockchain-based Platform recording….”, “the blockchain-based Platform verifying….”, “verifying….”, “the media licensee device receiving…” and “the blockchain-based Platform granting…”. The recited wherein clauses are not positively recited functions and/or steps, therefore, there do not have patentable weight and does not distinguish the claim from prior art.

With respect to claim 2:
Gordon further teaches wherein the piece of media is selected from a group consisting of videos, audio, and images. (Every time she wants to obtain a song from the content distributor's website. See at least Paragraph [0006]). Gordon does not explicitly teaches video and images. However, it is obvious to a person with ordinary in the art that implementing video and images are merely design choice.
With respect to claim 3:
Gordon further teaches wherein the piece of media is stored on a cloud server. (Subsequently, as show in the illustrative embodiment of FIG. 5, the host server then sends the media files along with the corresponding unique name URLs to the content packager (step 500). The content packager then stores each media file and its unique name URL until the subscriber requests the media file. See at least Paragraph [0029]). 
With respect to claim 4:
Gordon further teaches wherein the piece of media is stored locally. (In response to the request, the host system delivers a license and the encrypted content to the subscriber client system that accessed the URL. See at least Paragraph [0013]). It would have been obvious to one of skill in the art would understand that delivery of encrypted content (which in Gordon is the media) to the subscriber system results in the media being stored locally on the subscriber system.
With respect to claim 5 and 24:
Gordon further teaches wherein the license authorization key grants right to perform the piece of consumable media, to play the piece of consumable media, to copy the piece of consumable 
Claim 24, a method with the same scope as claim 5, is rejected.
With respect to claim 6:
Gordon further teaches wherein the license authorization key grants access to a subscription-style service of media. (DRM differs from traditional methods of encrypted media distribution in that DRM technology allows a content owner to keep control of the number of times content decryption may occur, the time period during which content decryption is available. See at least Paragraph [0003]). It is obvious to a person with ordinary in the art that it is merely design choice of what permission is given through a license.
With respect to claim 7:
Gordon further teaches wherein the multiplicity of user devices comprise digital media wallets; wherein the digital media wallets organize and categorize different kinds of licenses to different kinds of media. (DRM differs from traditional methods of encrypted media distribution in that DRM technology allows a content owner to keep control of the number of times content decryption may occur, the time period during which content decryption is available. The usual flow of events for media distribution employing a DRM system starts with a content owner who 
With respect to claim 9:
Gordon further teaches wherein the blockchain-based platform is verifies the presence of the license authorization key at the at least one media licensee device. (Alternatively, if the license is not delivered with the media content, the consumer's player will request a license and before the license is delivered to the media player, the subscriber will be prompted for username and password. If the consumer is an authorized subscriber the digital license is delivered, which enables the player to decrypt and play the media. See at least Paragraph [0006]).
With respect to claim 10:
Gordon further teaches wherein verifying the presence of the licensing authorization key is performed through verifying ownership of the license authorization key. (Alternatively, if the license is not delivered with the media content, the consumer's player will request a license and before the license is delivered to the media player, the subscriber will be prompted for username and password. If the consumer is an authorized subscriber the digital license is delivered, which enables the player to decrypt and play the media. See at least Paragraph [0006]).



With respect to claim 13:
Brama further teaches wherein the blockchain-based platform is based on bitcoin network. (In a non-limiting example, the payment may be a transaction of, but not limited to, digital coins, like bitcoin. See at least Paragraph [0071]).
Claim 12, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (2004/0181490 A1; hereinafter, "Gordon"), and further in view of Brama (US 20150205929 A1; hereinafter, "Brama") and Wyman  (WO 9220021 A1; hereinafter, "Wyman") and further in view of  Satoshi Nakamoto (Bitcoin: A Peer-to-Peer Electronic Cash System; hereinafter, "Nakamoto")
With respect to claim 12:
Gordon in view of Brama and Wyman does not teach wherein each of the multiplicity of user devices has a public address. However, Nakamoto teaches wherein each of the multiplicity of user devices has a public address. (New transactions are broadcast to all nodes. See at least section Network). Nakamoto’s disclose implies that each node has address that is publicly known. It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of public address as disclosed by Nakamoto to improve security. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying features into a similar invention.
With respect to claim 14 and 20:
wherein access to the data for the piece of media is granted based on a balance at the at least one media licensee node. However, Nakamoto teaches wherein access to the data for the piece of media is granted based on a balance at the at least one media licensee node. (A common solution is to introduce a trusted central authority, or mint, that checks every transaction for double spending. See at least section Transaction). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of check for double-spending as disclosed by Nakamoto to granting access based on balance to improve security. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying features into a similar invention.
Claim 20, a method with the same scope as claim 14, is rejected.
With respect to claim 15:
Gordon in view of Brama and Wyman does not teach wherein the blockchain-based platform is configured and constructed to maintain a history of all media transfers and transactions. However, Nakamoto teaches wherein the distributed cryptocurrency network is configured and constructed to maintain a history of all media transfers and transactions. (The network timestamps transactions by hashing them into an ongoing chain of hashbased proof-of-work, forming a record that cannot be changed without redoing the proof-of-work. The longest chain not only serves as proof of the sequence of events witnessed, but proof that it came from the largest pool of CPU power. See at least Abstract). It have been obvious to one of ordinary skill in 
With respect to claim 19:
Gordon in view of Brama and Wyman does not teach further comprising the blockchain-based platform verifying the payment. However, Nakamoto teaches further comprising the distributed cryptocurrency network verifying the payment. (A common solution is to introduce a trusted central authority, or mint, that checks every transaction for double spending. See at least section Transaction). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of checking for double-spending as disclosed by Nakamoto to verify the payment to improve security. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying features into a similar invention.
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (2004/0181490 A1; hereinafter, "Gordon"), and further in view of Brama (US 20150205929 A1; hereinafter, "Brama") and Wyman  (WO 9220021 A1; hereinafter, "Wyman") and further in view of MyOnlineBand (MyOnlineBand; hereinafter, "MOB")
With respect to claim 16:
Gordon in view of Brama and Wyman does not teach wherein the at least one piece of media is created over a collaboration server. However, MOB teaches wherein the at least one piece of media is created over a collaboration server. (Online music collaboration is when people from around the world work together to compose and record music over the internet. See at least section What Is Online Music Collaboration). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of online music collaboration as disclosed by MOB to improve functionality. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying features into a similar invention.
With respect to claim 17:
Gordon in view of Brama and Wyman does not teach wherein the blockchain-based platform is integrated into the collaboration server. However, MOB teaches wherein the distributed cryptocurrency network is integrated into the collaboration server. (Online music collaboration is when people from around the world work together to compose and record music over the internet. See at least section What Is Online Music Collaboration). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and Wyman with the technique of online music .
Claim 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (2004/0181490 A1; hereinafter, "Gordon"), and further in view of Brama (US 20150205929 A1; hereinafter, "Brama") and Wyman  (WO 9220021 A1; hereinafter, "Wyman") and further in view of Raley et al. (20060107046 A1; hereinafter, "Raley")
With respect to claim 21 and 25:
Raley further teaches:
wherein a first media licensee device is configured and constructed to send a piece of media to a second media licensee device. (With the exemplary embodiments consumers acquire (e.g. purchase, rent, exchange, and subscribe) licenses for content, and can use such licenses to use (e.g. consume, render, distribute, and share) the content, regardless of the consuming application or device used. See at least Paragraph [0033]).
the first media licensee device sending the license authorization key to the second media licensee device or making a payment to the media licensing device owning the piece of media to obtain a new license authorization key. (The shared digital license repository 142 interfaces 110, 112, and 114 can be configured for license search, license acquisition, peer-to-peer license transfer. See at least Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gordon in view of Brama and 
Claim 25, a method with the same scope as claim 21, is rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Circular 92 Copyright Law of the United States and Related Laws Contained in Tıtle 17 of the United States Codesets forth the exclusive rights in copyrighted works.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685